Citation Nr: 1549840	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  06-12 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to a total disability rating based on individual unemployability (TDIU).  

2. Entitlement to referral to the Under Secretary for Benefits or the Director of the Compensation Service for extraschedular consideration under 38 C.F.R. 
§ 3.321(b)(1) for service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq.


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from June 1963 to April 1966, with unverified duty thereafter in the South Carolina National Guard and Army Reserves.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from an October 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office in Columbia, South Carolina (RO) which, inter alia, denied the Veteran's claim for a rating increase for his service-connected bilateral hearing loss. 

The Veteran and his spouse, accompanied by the Veteran's representative at the time, presented oral testimony before the undersigned traveling Veterans Law Judge sitting at the RO in an August 2007 hearing.  A transcript of this hearing has been associated with the claims file.

In an August 2013 decision, the Board denied the appeal for an evaluation in excess of 30 percent assigned for bilateral hearing loss from December 30, 2004 to January 18, 2010; denied the appeal for an evaluation in excess of 40 percent assigned for bilateral hearing loss from January 19, 2010 to January 30, 2013; and denied the appeal for an evaluation in excess of 70 percent assigned for bilateral hearing loss from January 31, 2013 to the present.  Additionally, the Board determined that no referral to the Director of the VA Compensation and Pension Service was warranted for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) for the Veteran's service-connected bilateral hearing loss, and the Board further determined that a claim for TDIU was not reasonably raised by the record, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Veteran timely appealed that part of the August 2013 Board decision denying a TDIU and referral of the bilateral hearing loss issue for extraschedular consideration.  In June 2014, the United States Court of Appeals for Veterans' Claims (Court), pursuant to a June 2014 joint motion of the appellant and the Secretary of VA, vacated only that part of the August 2013 Board decision addressing the aforementioned issues and remanded these matters back to the Board in July 2014 for appropriate development and adjudication. 

In January 2015, the Board remanded the issue of extraschedular consideration under 38 C.F.R. § 3.321(b)(1) for service-connected bilateral hearing loss.  In the Introduction of that decision, the Board determined that the claim for TDIU had been rendered moot by virtue of agency of original jurisdiction (AOJ) granting the Veteran's claim for TDIU in a December 2014 rating decision.  However, the December 2014 rating decision turned out not to be a final decision as the RO in a January 2015 rating decision denied entitlement to TDIU.  The Veteran appealed that matter to the Court and the Court pursuant to a July 2015 joint motion vacated the Board's determination that the TDIU issue was moot and remanded the matter for further development and adjudication.  

In July 2009 and September 2010 the Veteran raised the issue to reopen a claim of service connection for a heart disorder to include an irregular heartbeat.  The status of this claim is unclear and it is referred to the AOJ for appropriate action.  

In addition to the paper claims file, records in the appellant's Virtual VA and VBMS (Veterans Benefits Management System) folders have been reviewed and considered.

The issue of entitlement to referral to the Under Secretary for Benefits or the Director of the Compensation Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) for service-connected bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.



FINDING OF FACT

The Veteran meets the schedular requirement for TDIU, and his service-connected disabilities render him unemployable.


CONCLUSION OF LAW

The criteria for an award of TDIU are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 4.16(a) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  In light of the favorable determination to grant entitlement to TDIU, which is the only issue being decided herein, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide this issue.  

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

Marginal employment shall not be considered substantially gainful employment, and generally shall be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).

The Veteran is service connected for the following disabilities: posttraumatic stress disorder (PTSD) rated 70 percent disabling from November 18, 2004; bilateral hearing loss rated 30 percent disabling from December 30, 2004, 40 percent disabling from January 19, 2010, and 70 percent from January 31, 2013; and tinnitus rated 10 disabling from March 13, 2002.  The Veteran had a combined rating of 80 percent from November 18, 2004, and a 90 percent rating from January 31, 2013.  Thus he meets the percentage requirements for TDIU under 38 C.F.R. § 4.16(a).  The remaining question, then, is whether the Veteran's service-connected disabilities render him unemployable.

The central inquiry is "whether [a] veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to a veteran's education, special training, and previous work experience, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

The evidence shows that the Veteran has a high school education with one year of college and last worked in 2000 for Albemarle Corporation in shipping and receiving where he was employed for approximately twenty two years.  See August 2014 TDIU claim.  His former employer verified that he was 100 percent on short term disability from May 2000 to June 2001 and in July 2001 went on long term disability.  In July 2003 the Veteran commenced his pension benefits.  See September 2013 letter from the Albemarle Company.  

The Veteran clarified that he has not been gainfully employed since 2000, when he was put on disability due to mental health problems.  He further explained that the work he did in his Church was as an unpaid volunteer in a ministry.  See Veteran's March 2015 statement.  

In a September 2014 TDIU evaluation a vocational specialist, P.T., CDMS (certified disability management specialist) and ABDA (American Board of Disability Analyst) after reviewing the file opined that based on the medical and lay records, it is at least as likely as not that the Veteran's service-connected PTSD, bilateral hearing loss, and tinnitus have rendered him unable to secure and follow a substantially gainful occupation dating back to at least 2000.  Based on the evidence of record she found it significant that the Veteran had difficulty hearing and establishing and maintaining interpersonal relationships, particularly with supervisors and in a work setting.  P.T noted that the Veteran worked as a police officer from 1969 until 1978 and left that job because he was not able to deal with it from a psychological perspective and was not able to hear the police radio when in the squad car.  Afterwards he worked as a chemical operator/material handler for the Albemarle Chemical Company, which he left in 2000.  She noted that a clinical psychologist in April 2005 opined that he would not be capable of functioning on the job without significant risks to self or others as he experiences interruptions with concentration and has paranoid ideation.  She found it noteworthy that on VA examination in June 2009 the examiner opined that the Veteran's ability to maintain employment and perform job duties in a reliable, flexible and efficient manner was considerably impaired.  On VA audiology examination in January 2013 the examiner reported that the Veteran has trouble hearing in all situations.  

On VA audiology examination in January 2013, the examiner stated that tinnitus did not impact the Veteran's ability to work and that the Veteran should be able to function in a position that he is trained for, however the examiner provided the disclaimer that TDIU was not considered part of an audiologist's scope of practice and it would be advisable for the Veteran not to work in a hazardous noise environment as his residual hearing must be protected.  On VA audiology examination in June 2014 the examiner opined that the Veteran's hearing loss and tinnitus impacted his ability to work as he reported being unable to hear others around him, even with hearing aids, and had difficulty communicating.  



VA examinations and opinions of record also show that the Veteran's ability to perform employment was considerably impaired due to his PTSD, as well as his problems with concentration and irritability with coworkers and the foreman.  See VA examinations dated in June 2009, May 2014, and December 2014.

Given the Veteran's level of education, training, and work experience, the weight of the evidence shows that the severity of the service-connected PTSD, hearing loss, and tinnitus renders the Veteran incapable of obtaining and retaining substantially gainful physical and sedentary employment.  Therefore in resolving all doubt in the Veteran's favor, the Board concludes TDIU is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

TDIU is granted, subject to the laws and regulations governing the award of monetary benefits. 


REMAND

In the January 2015 remand, the Board instructed that the Veteran be afforded an examination to determine whether or not his symptoms of impaired balance and loss of equilibrium are disabilities secondary to his service-connected bilateral hearing loss or tinnitus, or a disabling symptom of his service-connected hearing loss and tinnitus that is not contemplated by Diagnostic Code 6100, such that referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) would be appropriate.  The AOJ did not comply with the Board's directives and where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App 268 (1998).

Prior to obtaining any opinion, the Veteran's assistance should be obtained to ensure that copies of any outstanding records of pertinent medical treatment are identified and added to the claims file. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers pertaining to his bilateral hearing loss and subjective complaints of impaired balance and loss of equilibrium while walking.  With the Veteran's assistance obtain copies of any pertinent records and add them to the claims file.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. 
§ 3.159(e).

2. Afterwards, the Veteran must be provided with a medical examination by the appropriate VA clinician, who should review the Veteran's pertinent clinical history contained in his claims folder in conjunction with the examination and thereafter provide an opinion as to the following questions:
   
(a.) Do the Veteran's complaints of impaired balance and loss of equilibrium when walking represent an individual neurological disability or dysfunction of his inner ear that is secondary to his service-connected bilateral hearing loss and/or tinnitus?

(b.) Do the Veteran's complaints of impaired balance and loss of equilibrium when walking otherwise represent a disabling symptom that is a manifestation of his service-connected bilateral hearing loss and/or tinnitus?

The requested opinions must include a detailed supportive rationale and explanation.  If the opining clinician is unable to provide the requested opinion(s) without resorting to speculation, it should be so stated with a complete rationale as to why the clinician arrived at this conclusion.
    
3. After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, and ensuring that the development undertaken is in substantial compliance with the instructions in this REMAND, the Veteran's claim of entitlement to extraschedular consideration under 38 C.F.R. § 3.321(b)(1) for service-connected bilateral hearing loss should be referred to the Under Secretary for Benefits or the Director of the Compensation Service.  The claim should be readjudicated following the response received. 

If the maximum benefit sought on appeal remains denied, a Supplemental Statement of the Case should be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


